IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard Allen Boals, Jr.,               :
                            Appellant   :
                                        :
                   v.                   :   No. 1266 C.D. 2020
                                        :   Submitted: June 3, 2022
Commonwealth of Pennsylvania,           :
Department of Transportation,           :
Bureau of Driver Licensing              :


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, President Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
PRESIDENT JUDGE COHN JUBELIRER              FILED: October 20, 2022


      Richard Allen Boals, Jr. (Licensee) appeals from the November 23, 2020
Order of the Court of Common Pleas of Washington County (common pleas) that
dismissed Licensee’s statutory appeal of the Commonwealth of Pennsylvania
(Commonwealth), Department of Transportation, Bureau of Driver Licensing’s
(Department) 12-month suspension of his operating privilege for driving under the
influence (DUI). Upon review, we affirm.

   I. BACKGROUND
      The facts in this matter are not in dispute. On June 12, 2015, Licensee was
accepted into the Washington County Accelerated Rehabilitative Disposition (ARD)
Program based on a charge of DUI – high rate of alcohol, in violation of Section
3802(b) of the Vehicle Code, 75 Pa.C.S. § 3802(b),1 stemming from an incident that
occurred on November 8, 2014 (2014 Offense). (Supplemental Reproduced Record
(S.R.R.)2 at 12b-13b.) As a result of his acceptance into ARD, and in accordance
with Section 3807(d)(2) of the Vehicle Code, 75 Pa.C.S. § 3807(d)(2) (relating to
mandatory suspension of operating privileges), the Department suspended
Licensee’s operating privilege for 30 days. (S.R.R. at 9b-11b.) Licensee completed
the suspension, and the Department restored his driving privilege effective August
23, 2015. (S.R.R. at 8b, 17b.)
       On June 24, 2020, Licensee pled guilty to and was convicted of DUI – general
impairment (1st offense, ungraded misdemeanor), in violation of Section 3802(a)(1)
of the Vehicle Code, 75 Pa.C.S. § 3802(a)(1),3 for an offense that occurred on
January 24, 2018, (2018 Offense), and he was sentenced under Section 3804(a)(1)
of the Vehicle Code, 75 Pa.C.S. § 3804(a)(1).4 (S.R.R. at 2b, 6b.) As a result of this

       1
           Section 3802(b) provides as follows:

       An individual may not drive, operate or be in actual physical control of the
       movement of a vehicle after imbibing a sufficient amount of alcohol such that the
       alcohol concentration in the individual’s blood or breath is at least 0.10% but less
       than 0.16% within two hours after the individual has driven, operated or been in
       actual physical control of the movement of the vehicle.

75 Pa.C.S. § 3802(b).
        2
          The Supplemental Reproduced Record is attached to the Department’s brief as Appendix
A and includes the Department’s Exhibit 1, which was admitted into evidence at the hearing, but
which Licensee did not include in the Reproduced Record. (See Department’s Brief (Br.) at 2 n.1
& Appendix A.) The documents contained in the Supplemental Reproduced Record are also part
of the Supplemental Original Record filed in this matter.
        3
          Section 3802(a)(1) provides that “[a]n individual may not drive, operate or be in actual
physical control of the movement of a vehicle after imbibing a sufficient amount of alcohol such
that the individual is rendered incapable of safely driving, operating or being in actual physical
control of the movement of the vehicle.” 75 Pa.C.S. § 3802(a)(1).
        4
          Section 3804(a)(1) provides as follows:

(Footnote continued on next page…)


                                                  2
conviction, the Department informed Licensee, by notice mailed on July 7, 2020,
that it was suspending his operating privilege for one year, effective August 11,
2020, pursuant to Section 3804(e)(2)(i), 75 Pa.C.S. § 3804(e)(2)(i).5 (Reproduced
Record (R.R.) at 3a-6a.) Licensee appealed his suspension to common pleas, which
held a de novo hearing on November 3, 2020. (Id. at 11a.)
       At the hearing, the Department submitted a certified packet of documents,
which were admitted into evidence as Department Exhibit 1 (Licensee’s Certified
Driving Record). This exhibit included, inter alia, a DL-21 Form dated June 20,
2015, showing Licensee’s previous acceptance of ARD on June 12, 2015, for the
2014 Offense. (Id. at 13a-14a.) The Department also offered a DL-21 Form dated
June 29, 2020, reflecting Licensee’s June 24, 2020 conviction for the 2018 Offense,
for which he was sentenced under Section 3804(a)(1). (Id. at 14a-15a.) The


       (a) General impairment.--Except as set forth in subsection (b) or (c), an individual
       who violates section 3802(a) (relating to driving under influence of alcohol or
       controlled substance) shall be sentenced as follows:

           (1) For a first offense, to:

                 (i) undergo a mandatory minimum term of six months’ probation;
                 (ii) pay a fine of $300;
                 (iii) attend an alcohol highway safety school approved by the department;
                 and
                 (iv) comply with all drug and alcohol treatment requirements imposed
                 under sections 3814 (relating to drug and alcohol assessments) and 3815
                 (relating to mandatory sentencing).

75 Pa.C.S. § 3804(a)(1).
       5
         Section 3804(e)(2)(i) provides that “[s]uspension under paragraph (1) shall be in
accordance with the following: (i) Except as provided for in subparagraph (iii), 12 months for an
ungraded misdemeanor or misdemeanor of the second degree under this chapter.” 75 Pa.C.S.
§ 3804(e)(2)(i). Subparagraph (iii) states “[t]here shall be no suspension for an ungraded
misdemeanor under section 3802(a) where the person is subject to the penalties provided in
subsection (a) and the person has no prior offense.” 75 Pa.C.S. § 3804(e)(2)(iii).


                                                3
Department argued that because Licensee’s 2018 Offense, and subsequent
conviction therefor in 2020, occurred within 10 years of his acceptance of ARD for
the 2014 Offense, Section 3804(e)(2)(i) mandated that his operating privilege be
suspended for 12 months. (Id. at 14a-15a.)
      Licensee conceded that he had previously accepted ARD for the 2014 Offense
and had subsequently pleaded guilty to another DUI in June 2020. (Id. at 15a.)
Licensee argued, however, that under Commonwealth v. Chichkin, 232 A.3d 959
(Pa. Super. 2020), which was decided after Licensee’s acceptance of ARD and
before his June 2020 conviction, Licensee’s acceptance of ARD could not be treated
as a “prior offense.” This allowed Licensee to plead guilty to a first offense DUI in
2020. (Id.) Licensee admitted that, but for Chichkin, Licensee’s 2020 conviction
for the 2018 Offense would have been considered a second offense for license
suspension purposes. (Id. at 15a-16a.) Licensee also argued that, according to
Section 3806(b)(2) of the Vehicle Code, 75 Pa.C.S. § 3806(b)(2),6 it is the sentencing


      6
          Section 3806(a)-(b) provides, in relevant part:

      (a) General rule.--Except as set forth in subsection (b), the term “prior offense” as
      used in this chapter shall mean any conviction for which judgment of sentence has
      been imposed, adjudication of delinquency, juvenile consent decree, acceptance of
      Accelerated Rehabilitative Disposition or other form of preliminary disposition
      before the sentencing on the present violation for any of the following:

                (1) an offense under [S]ection 3802 (relating to driving under influence of
                alcohol or controlled substance)[.]

      (b) Timing.--

                (1) For purposes of [S]ection[] . . . 3804 (relating to penalties) . . . , the prior
                offense must have occurred:

(Footnote continued on next page…)


                                                    4
court’s responsibility to calculate the number of prior offenses, and that the
Department should follow what the sentencing court indicated was the number of
offenses in its sentencing order. (Id. at 16a.) Here, Licensee contends the sentencing
court indicated in its sentencing order that Licensee pled guilty to a first offense
DUI; thus, the Department should likewise consider the 2020 conviction his first
offense for civil license suspension purposes and not impose a 12-month license
suspension. (Id. at 16a-17a.)
       The Department responded that the license suspension is a civil penalty
imposed by the Department, not a criminal penalty imposed by the sentencing court.
(Id. at 18a-19a.) The Department argued that while Chichkin held that a sentencing
court could not consider ARD as a “prior offense” for purposes of the criminal
sentencing provisions of the Vehicle Code, it did not address whether the
Department could consider ARD as a “prior offense” for purposes of imposing the
civil penalty of a license suspension. (Id. at 19a-20a.) Thus, according to the
Department, Chichkin did not preclude it from treating Licensee’s prior acceptance
of ARD as a “prior offense” under Section 3806 to his 2020 conviction, thus
subjecting him to a 12-month suspension of his operating privilege. (Id.)




                  (i) within 10 years prior to the date of the offense for which the
                      defendant is being sentenced; or

                  (ii) on or after the date of the offense for which the defendant is being
                       sentenced.

              (2) The court shall calculate the number of prior offenses, if any, at the time
              of sentencing.
       ....
75 Pa.C.S. § 3806(a)-(b).


                                                5
      On November 23, 2020, common pleas issued a Memorandum and Order,
dismissing Licensee’s appeal.7 (Id. at 24a-28a.) Common pleas found that, at the
time Licensee pled guilty to DUI – general impairment, as a first offense, under
Section 3802(a)(1) in 2020, Licensee had previously accepted ARD for his 2014
Offense. (Id. at 25a.) Common pleas further found that Licensee entered into a plea
agreement, pursuant to Chichkin, that permitted him to plead guilty to a first offense
DUI, and the sentencing court accepted the plea and sentenced Licensee under
Section 3804(a)(1) (criminal penalties related to a first offense DUI). (Id.) Common
pleas rejected Licensee’s argument that the Department was bound by the sentencing
court’s order, which did not impose a license suspension, relying on Department of
Transportation, Bureau of Driver Licensing v. Lefever, 533 A.2d 501 (Pa. Cmwlth.
1987). Finding that neither a district attorney nor a sentencing court can bind the
Department to prevent the imposition of a civil license suspension, which is a
mandatory civil penalty imposed not for punishment, but to protect the public and
keep intoxicated motorists off the roads, common pleas held that Licensee’s prior
ARD constituted a “prior offense” as that term is defined in Section 3806, because
it occurred within 10 years prior to the date of the offense for which Licensee was
being sentenced. (R.R.at 26a.) Common pleas acknowledged Chichkin’s holding
that Section 3806(a) is unconstitutional to the extent it defines a prior acceptance of
ARD in a DUI case as a “prior offense,” but concluded that this holding related only
to DUI criminal sentencing and not to “[a] civil license suspension proceeding[,
which] provides for civil collateral consequences that do not have the same


      7
         Common pleas’ Memorandum and Order, dated November 13, 2020, was entered on
November 23, 2020. By order dated January 7, 2021, filed pursuant to Pennsylvania Rule of
Appellate Procedure 1925(a), Pa.R.A.P. 1925(a), common pleas referenced that November 23,
2020 Memorandum and Order as the basis for dismissing Licensee’s appeal. (R.R. at 28a.)


                                           6
protections afforded to one who is subject to a criminal conviction.” (Id. at 27a.)
As such, common pleas characterized Licensee’s prior ARD as a prior offense, a
collateral civil consequence of which could be used by the Department for license
suspension purposes under the Vehicle Code. (Id.) Accordingly, the trial court
dismissed Licensee’s appeal.

   II. PARTIES’ ARGUMENTS
       On appeal,8 Licensee maintains that common pleas erred in dismissing his
appeal when Chichkin held that it was unconstitutional for Section 3806(a) to define
“prior offense” as including the prior acceptance of ARD for DUI sentencing
enhancement purposes. Licensee explains that, although Chichkin involved criminal
sentencing for DUI, properly applying the Superior Court’s reasoning would yield
the same result here. Licensee contends that he has a protected property interest in
his operating privilege, which the Department may not revoke or suspend without
complying with due process. (Licensee’s Brief (Br.) at 16-18.) Therefore, common
pleas’ “determination that Licensee’s prior acceptance of ARD constituted a ‘prior
offense’ [under Section 3806(a),] absent proof beyond a reasonable doubt that
Licensee committed the prior offense for purposes of increasing Licensee’s penalty
from one of no suspension to a [12-month] suspension, violates Licensee’s due
process rights.” (Id. at 10, 16-17.) Further, Licensee argues that to hold that
acceptance of ARD may be a “prior offense” in the civil license suspension context,
but not in the criminal sentencing context, would yield an absurd result. (Id. at 18-
19.) According to Licensee, interpreting Section 3806’s definition of “prior offense”

       8
          “This Court’s scope of review is limited to determining whether the findings of fact are
supported by competent evidence or whether the trial court committed an error of law or an abuse
of discretion in reaching its decision.” Piasecki v. Dep’t of Transp., Bureau of Driver Licensing,
6 A.3d 1067, 1070 n.7 (Pa. Cmwlth. 2010) (quotation and citation omitted).


                                                7
differently for purposes of a civil penalty as opposed to a criminal sentence conflicts
with the plain language of the statute. (Id. at 19.) Finally, Licensee argues, as he
did at the hearing, that the sentencing court, not the Department, has exclusive
authority under Section 3802(b)(2) to determine, at the time of sentencing, what
constitutes a “prior offense.” Here, the sentencing court concluded that Licensee did
not have any prior offenses and, accordingly, deemed Licensee’s 2020 guilty plea a
first offense of DUI – general impairment. (Id. at 24-26.)
      The Department responds that common pleas did not err in holding that
Licensee’s prior acceptance of ARD for the 2014 Offense was a “prior offense”
under Section 3806 because it occurred within 10 years prior to his subsequent
conviction for the 2018 Offense, and, thus, the Department could impose the 12-
month suspension in this case. The Department contends the trial court correctly
determined that Chichkin is distinguishable because that case involved criminal
punishment for a DUI conviction, and not, as here, a civil operating privilege
suspension that is collateral to that conviction. The Department argues it met its
burden of proof through its evidence, which unequivocally established Licensee’s
prior acceptance of ARD for the 2014 Offense and his subsequent conviction for the
2018 Offense. The Department observes that, because this matter involves a civil,
statutory appeal, its burden of proof is by a preponderance of the evidence, not
beyond a reasonable doubt, as would be required in a criminal matter. As such, the
constitutional prohibition against using a fact not proven beyond a reasonable doubt
to enhance a criminal sentence, as described in Chichkin, is not violated when a
previous acceptance of ARD in a DUI case is treated as a “prior offense” for
purposes of imposing a civil sanction. Finally, while the Department agrees that a
sentencing court is required to calculate the number of prior offenses pursuant to



                                          8
Section 3806(b)(2) for sentencing purposes, such determination is not binding on the
Department, which independently reviews a licensee’s driving record to determine
whether to impose an operating privilege suspension as a collateral civil
consequence of a criminal conviction.

   III.   DISCUSSION
      The Vehicle Code addresses DUI offenses and the criminal and civil
consequences associated therewith. Section 3802 sets forth various offenses relating
to driving under the influence of alcohol or controlled substances. Section 3804 sets
forth both criminal and civil consequences for convictions of violations of Section
3802. Section 3804(e) specifically governs the “[s]uspension of operating privileges
upon conviction” and provides, in relevant part:

      (1) The [D]epartment shall suspend the operating privilege of an
      individual under paragraph (2) upon receiving a certified record of the
      individual’s conviction of or an adjudication of delinquency for:

             (i) an offense under [S]ection 3802;
             ....

      (2) Suspension under paragraph (1) shall be in accordance with the
      following:

             (i) Except as provided for in subparagraph (iii), 12 months
             for an ungraded misdemeanor or misdemeanor of the second
             degree under this chapter.
             ....
             (iii) There shall be no suspension for an ungraded
             misdemeanor under [S]ection 3802(a) where the person is
             subject to the penalties provided in subsection (a) and the
             person has no prior offense.

75 Pa.C.S. § 3804(e) (emphasis added).         The exception set forth in Section
3804(e)(2)(iii), upon which Licensee relies, applies if three conditions are met:


                                          9
       First, the licensee must be convicted of violating 75 Pa.C.S.
       § 3802(a)(1)[,] as an ungraded misdemeanor. Second, the licensee
       must be subject to the penalties contained in 75 Pa.C.S. § 3804(a).
       Third, the licensee must not have a “prior offense” as defined in Section
       3806 of the Vehicle Code, 75 Pa.C.S. § 3806.

Becker v. Dep’t of Transp., Bureau of Driver Licensing, 186 A.3d 1036, 1037-38
(Pa. Cmwlth. 2018). Here, the parties do not dispute that Licensee was convicted of
violating Section 3802(a)(1), an ungraded misdemeanor,9 or that he was sentenced
under Section 3804(a)(1). Thus, the only question is whether Licensee’s prior
acceptance of ARD for a DUI counts as a “prior offense” within the meaning of
Section 3806 which provides, in relevant part:

       (a) General rule.--Except as set forth in subsection (b), the term
       “prior offense” as used in this chapter shall mean any conviction for
       which judgment of sentence has been imposed, adjudication of
       delinquency, juvenile consent decree, acceptance of [ARD] or other
       form of preliminary disposition before the sentencing on the present
       violation for any of the following:

               (1) an offense under [S]ection 3802 (relating to driving under
               influence of alcohol or controlled substance);
       ....

       (b) Timing.--
             (1) For purposes of [S]ection[] . . . 3804 (relating to
             penalties) . . . , the prior offense must have occurred:

                  (i) within 10 years prior to the date of the offense for which
                  the defendant is being sentenced; or



       9
         Section 3803 of the Vehicle Code establishes the grading of DUI offenses. It states, in
relevant part, that “[a]n individual who violates [S]ection 3802(a) . . . and has no more than one
prior offense commits a misdemeanor for which the individual may be sentenced to a term of
imprisonment of not more than six months and to pay a fine under section 3804 (relating to
penalties).” 75 Pa.C.S. § 3803(a)(1).


                                               10
                   (ii) on or after the date of the offense for which the defendant
                   is being sentenced.

               (2) The court shall calculate the number of prior offenses, if any,
               at the time of sentencing.
       ....
75 Pa.C.S. § 3806 (emphasis added).
       Licensee first argues that Chichkin supports his claim that acceptance into an
ARD program cannot be considered a “prior offense” under Section 3806 for civil
license suspension purposes and, therefore, common pleas’ Order must be reversed.
However, this Court recently held that Chichkin does not apply to civil license
suspension cases in Ferguson v. Department of Transportation, Bureau of Driver
Licensing, 267 A.3d 628 (Pa. Cmwlth. 2021),10 petition for allowance of appeal
granted, 280 A.3d 859 (Pa. 2022),11 petition for supersedeas and stay granted (Pa.,
No. 73 MAP 2022, filed July 7, 2022). In Ferguson, the licensee was charged with
DUI – general impairment in violation of Section 3802(a)(1) (an ungraded
misdemeanor) in 2012, and was accepted into an ARD program, which he
successfully completed. In 2020, the licensee pled guilty to a second DUI – general
impairment charge in violation of Section 3802(a)(1) (also an ungraded


       10
           By order dated September 17, 2021, we held Licensee’s case in abeyance pending the
disposition of Ferguson. This stay occurred after the parties had filed their briefs.
        11
           Our Supreme Court granted the petition for allowance of appeal in Ferguson as to the
following issue, as stated by the petitioner:

       Did the Commonwealth Court err by ignoring the controlling decisions of this
       Court and the United States Supreme Court [by] holding that DUI statutes that
       penalize a defendant with a lengthy license suspension as a recidivist based on a
       prior acceptance of ARD disposition do not violate due process under the
       Pennsylvania and United States Constitutions even though the defendant who
       accepts ARD is presumed innocent and there is no proof of guilt?

280 A.3d at 860 (alteration in the original).


                                                11
misdemeanor). Thereafter, the Department notified him that his operating privilege
was suspended for 12 months pursuant to Section 3804(e)(2)(i). The licensee
appealed, and his appeal was denied.
      Before this Court, the licensee argued that, pursuant to Chichkin, the prior
acceptance of ARD could not be considered a prior offense under Section
3806(a)(1), where he successfully completed ARD, which involved no proof or
admission of guilt, and the DUI charge was dismissed. Thus, the licensee claimed
that the Department had no authority to impose a 12-month suspension because he
met the exception to suspension set forth in Section 3804(e)(2)(iii). The licensee
further argued that allowing the Department to treat the acceptance of ARD as a
prior offense would violate both procedural and substantive due process.
      We disagreed, explaining that while an ARD program is criminal in nature, a
license suspension resulting from participating in ARD is civil in nature; thus, it is a
collateral consequence of the criminal proceeding. Ferguson, 267 A.3d at 632
(citing Brewster v. Dep’t of Transp., 503 A.2d 497, 498 (Pa. Cmwlth. 1986)). The
imposition of this collateral civil consequence is “vested in an administrative agency
over which the criminal judge had no control and for which [the judge] had no
responsibility.” Id. (quoting Brewster, 503 A.2d at 498). As to Chichkin, we stated:

      [b]ecause the Chichkin Court ruled that the portion of Section 3806(a)
      of the Vehicle Code that defines a prior acceptance of ARD in a DUI
      case as a “prior offense” is unconstitutional for purposes of subjecting
      a defendant to a mandatory minimum criminal sentence under Section
      3804 of the Vehicle Code, Chichkin specifically applies to Section
      3804(a)-(d) of the Vehicle Code, i.e., the criminal sentencing
      provisions. Section 3804(e) of the Vehicle Code expressly refers to
      “[s]uspension of operating privileges upon conviction,” i.e., the
      collateral civil consequence thereof. 75 Pa.C.S. § 3804(e); see
      Brewster.     Accordingly, because license suspensions are civil
      proceedings, the Chichkin ruling does not invalidate Section 3806(a) of
      the Vehicle Code for civil license suspension purposes.

                                          12
Id. Finally, we held that the Department had met its prima facie burden of proving
the licensee was subject to the 12-month suspension when it offered into evidence a
certified copy of the licensee’s driving record, which reflected the licensee’s DUI
conviction and his prior acceptance into ARD for a DUI within the 10-year period.
At that point, the burden shifted to the licensee to rebut the presumption that he was
convicted of these offenses by showing, by clear and convincing evidence, that the
record was erroneous. Id. at 633. As the licensee did not present evidence to rebut
the presumption, we held that the common pleas court properly denied his appeal.
      Based on Ferguson, Chichkin is not applicable to civil license suspension
cases and, thus, Licensee’s 2015 acceptance of ARD for his 2014 Offense constitutes
a “prior offense,” as defined by Section 3806(a), to his subsequent 2020 conviction
for his 2018 Offense. Further, as in Ferguson, the Department met its prima facie
burden of proving that Licensee was subject to a 12-month operating privilege
suspension. The Department introduced a certified copy of Licensee’s driving
record, as well as court documents, which were admitted into the record. (S.R.R. at
1b-19b.) The evidence includes the DL-21 Report of the Clerk of Courts of
Washington County establishing Licensee’s 2020 DUI conviction, (R.R. at 14a-15a;
S.R.R. at 6b); the DL-21 Report of the Clerk of Courts of Washington County
establishing Licensee’s 2015 ARD for the 2014 Offense, (R.R. at 13a-14a; S.R.R. at
12b); and a copy of Licensee’s certified driving history, reflecting both violations of
the Vehicle Code, (S.R.R. at 1b, 14b-19b). As Licensee did not challenge the
Department’s evidence or offer evidence to rebut that Licensee had a new conviction
for DUI within 10 years of a prior offense for DUI, the record supports the
Department’s imposition of the 12-month suspension and common pleas’ denial of
Licensee’s appeal.



                                          13
       Licensee also argues that common pleas’ Order should be reversed because
the sentencing court, not the Department, has exclusive authority to determine, at
the time of sentencing, what constitutes a “prior offense” under Section 3806(b)(2).
This Court recently rejected this argument in Vellon v. Department of
Transportation, Bureau of Driver Licensing, 263 A.3d 679 (Pa. Cmwlth. 2021),12
petition for allowance of appeal on other grounds granted, 274 A.3d 1226 (Pa.
2022).13 In Vellon, the licensee was charged with violating Section 3802(a)(1) in
2016, for which he was admitted into an ARD program. About a month after
beginning ARD, the licensee was charged with a second DUI under Section 3802(c)
(relating to highest rate of alcohol). Because the second DUI violated the terms of
his ARD, the licensee was removed from the program. In 2017, the licensee pled
guilty to and was sentenced on both DUIs at the same hearing. The Department
thereafter imposed two operating privilege suspensions: 12 months for the first DUI
pursuant to Section 3804(e)(2)(i), and 18 months for the second DUI pursuant to
Section 3804(e)(2)(ii).       The licensee appealed only the 12-month suspension,
contending that at the time he was sentenced, he did not have a “prior offense” and
thus met the exception to suspension in Section 3804(e)(2)(iii). The licensee further
argued that the Department did not have the authority to classify either DUI
conviction as a prior offense, as such determination was for the sentencing court.
While the common pleas court rejected the licensee’s first argument, based on
Section 3806(b)(3) (providing that when a defendant is sentenced for two or more



       12
           Vellon was decided after the parties filed their briefs in this matter.
       13
           The Supreme Court granted the petition for allowance of appeal in Vellon to review an
issue relating to Section 3806(b)(3) of the Vehicle Code, 75 Pa.C.S. § 3806(b)(3) (providing that
where a defendant is sentenced for two or more offenses on the same day, the offenses are
considered prior offenses to each other), an issue that is not present in this case.


                                               14
offenses on the same day, each are considered prior offenses to the others), it did not
address the licensee’s second argument, which he reiterated on appeal to this Court.
       In rejecting the licensee’s second argument,14 we stated that, although the
plain language of Section 3806(b)(2) placed the responsibility on the sentencing
court to calculate the number of prior offenses, “we [could] not ignore the fact that
the criminal and civil contexts differ meaningfully as it concerns penalties.” Vellon,
263 A.3d at 688.          Relying upon our decision in Diveglia v. Department of
Transportation, Bureau of Driver Licensing, 220 A.3d 1167 (Pa. Cmwlth. 2019),15
we explained that

       a sentencing court’s characterization of a DUI for the purpose of
       imposing criminal penalties is entirely irrelevant for establishing,
       pursuant to Section 3806 of the Vehicle Code, whether an individual
       has a prior offense, and/or for imposing a civil penalty under Section
       3804(e) of the Vehicle Code based upon that finding. . . . Diveglia,
       therefore, instructs that a sentencing court’s calculation of prior
       offenses for the purpose of criminal sentencing is not binding as it
       concerns Section 3806 of the Vehicle Code and the imposition of civil
       penalties under Section 3804(e) of the Vehicle Code. Section
       3804(e)(1) further provides that the Department shall suspend an
       individual’s operating privilege upon receiving a certified record of the
       individual’s conviction. This provision, when read in conjunction with
       the direction of Diveglia, clearly indicates that the Department is
       empowered to establish whether an individual has a prior offense and
       to issue an operating privilege suspension on that basis.




       14
           We likewise rejected the licensee’s argument on whether the conviction of the second
DUI could be treated as a prior offense where both convictions occurred at the same hearing, which
is the subject of the appeal accepted by our Supreme Court.
        15
           Diveglia involved a situation, similar to that in Vellon, in which a licensee was arrested
for two DUIs roughly seven months apart but was sentenced for the second DUI months before
she was sentenced on the first. Because the licensee was convicted of the second DUI prior to
being sentenced on the first DUI, we held that she had a prior offense for purposes of license
suspension under Section 3804(e)(2)(iii).


                                                15
Vellon, 263 A.3d at 688-89 (emphasis in original). Accordingly, we concluded that
the Department did not exceed its statutory authority when it determined that the
licensee had a prior offense, or in using that determination for purposes of imposing
the 12-month license suspension.
      Here, as in Vellon, we “cannot conclude that the Department exceeded its
statutory authority by determining that Licensee’s” acceptance of ARD in 2015 for
his 2014 Offense was a prior offense to his 2020 conviction for the 2018 Offense,
notwithstanding the sentencing court’s determination that Licensee pled guilty to a
first offense in 2020. Id. at 689. Common pleas, therefore, did not err in finding
that the Department was not bound by the sentencing court’s determination and
could impose the mandatory civil penalty, the 12-month operating privilege
suspension upon Licensee under Section 3804(e)(2)(i), based on the Department’s
conclusion that Licensee had a prior offense.

   IV.   CONCLUSION
      Because neither Chichkin nor the sentencing court’s determination that
Licensee’s 2020 conviction for the 2018 Offense was a “first offense” precluded the
Department from finding that Licensee’s 2015 ARD for the 2014 Offense was a
“prior offense” for purposes of imposing a 12-month civil license suspension,
Ferguson, 267 A.3d at 633; Vellon, 263 A.3d at 688-89, and because the Department
met its burden of proving that Licensee’s operating privilege should be suspended
for 12 months under Section 3804(e)(2)(i), we affirm common pleas’ Order denying
Licensee’s appeal.

                                       __________________________________________
                                       RENÉE COHN JUBELIRER, President Judge




                                         16
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard Allen Boals, Jr.,                  :
                            Appellant      :
                                           :
                   v.                      :   No. 1266 C.D. 2020
                                           :
Commonwealth of Pennsylvania,              :
Department of Transportation,              :
Bureau of Driver Licensing                 :

                                        ORDER


      NOW, October 20, 2022, the Order of the Court of Common Pleas of
Washington County, dated November 23, 2020, is AFFIRMED.



                                         __________________________________________
                                         RENÉE COHN JUBELIRER, President Judge